Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 1 of 31 PagelD: 7
GLO-L-00C 1-19 07/15/2019 Pg 1 of 31 Trans iD:'’ ‘420191249375

SUPERIOR COURT OF NEW JERSEY

COUNTY OF GLOUCESTER
LAW DIVISON
Brian F. McBride )
86 Goodwin Parkway )
Sewell, NJ 08080 \CIVIL ACTION =—_
(312) 672-2794 )SUMMONS' Copri pean
Plaintiff pro se
DOCKET NO:

v.
TOWNSHIP OF WASHINGTON
CAPEHART AND SCATCHARD, PA

JOSEPH J. MICUCCI
in his individual and official capacity

ELIZABETH MICUCCI

CARMEN SAGINARIO
in his individual and official capacity

 

PLAINTIFF’S COMPLAINT FOR OFFICIAL MISCONDUCT, FRAUD, ATTORNEYS
AIDING AND ABETTING FRAUD, CIVIL CONSPRIACY, VIOLATIONS OF THE
RACKETEER INFLUENCED AND CORRUPT BUSINESS PRACTICES ACT,
VIOLATIONS OF THE FIRST AMENDMENT TO THE UNITED STATES
CONSTITUTION, VIOLATIONS OF THE FOURTH AMENDMENT TO THE
UNITED STATES CONSTITUTION VIOLATIONS, VIOLATIONS OF THE
FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION,
VIOLATIONS OF THE NEW JERSEY CIVIL RIGHTS ACT

1. PARTIES JURISDICTION AND VENUE

1. The Complainant, Brian F. McBride, is a natural person who at all times relevant hereto
is a native and curtent resident of the State of New Jersey. Plaintiff is the current owner
of the property that is the subject of this action: 86 Goodwin Parkway Sewell, NJ 08080.

2. Defendant Washington Township is a municipal corporation located in Gloucester
County and a political subdivision of New Jerscy organized and existing under the laws
of the State of New Jersey.

3. Defendant Joseph Micucci is employed by the Defendant as the Zoning Officer and was
previously employed as a sworn law enforcement official. His final position as a law
enforcement officer for the Township of Washington was at Washington Township
High School. Micucci resides in Gloucester County

4. Defendant Capehart and Scatchard, PA, is a New Jersey domiciled corporation engaged
in the practice of law that regularly conducts business in Gloucester County

5. Defendant Carmen Saginario is the Conflict Solicitor/Special Counsel appointed by the
Township of Washington.

Exe eA

 
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 2 of 31 PagelD: 8
GLO-L-000" ‘'-19 07/15/2019 Pg 2 of 31 Trans ID:! °/20191249375

6. Defendant Elizabeth Lose-Micucci is the wife of Joseph Micucci and resides in

Gloucester Country.

7. Defendants John Does 1-5, fictitious names not presently known, are adult individuals
who were present at or involved in official activities giving rise to the Complaint. At all
times relevant hereto, John Does 1-5 were acting on behalf of Defendants Washington
Township and/or Carmen Saginario and/or Capehart and Schatchard

8. At all relevant times, Defendants Carmen Saginario, Joseph Micucci, Jr., and John Does
1-5 were acting under color of law and under color of their authority as officers, agents,
servants and employees of Defendant Washington Township.

2. CASE SUMMARY

The Plaintiff, Dr. Brian McBride, is one of Washington Township’s success stories. He graduated
from Washington Township High School in 1996 and subsequently received his Doctorate in
Pharmacy from the Philadelphia College of Pharmacy. He then completed a post-doctoral

fellowship in Cardiology where he, along with his mentor, led ground breaking research that caused |
President George W. Bush to order the US Food and Drug Administration to remove ephedra
containing dietary supplements from the market. He later established a new genetic mechanism by
which drugs can short circuit the cardiac electrical system. A career change and a sick sibling caused
the Plaintiff to relocate to Washington Township in 2014.

The factual allegations, dating back to February 2017 are presented herein to provide this Honorable
Court with a complete picture of the Defendants’ absolutely egregious misconduct leading to this
instant action.

Plaintiff was dismayed at the deplorable run down condition of Washington Township and its
markedly dysfunctional government. This is a civil rights action brought by the Plaintiff to seek relief
for violations by Defendants under color of law of his rights secured by the New Jersey
Constitution, the New Jersey Civil Rights Act, N.J.S.A 10:5-1, et seq, the New Jersey Open Public
Records Act, and New Jersey Statue prohibiting disclosure of juvenile records.

This action secks relief from the Defendants sustained and unabated fraud and political oppression
at the hands of the Defendants Carmen Saginario and Joseph Micucci which was discovered and/or
committed in 2019.

Plaintiffs demand for damages includes compensatory and punitive damages, declaratory relief, and
award of attorneys’ fees and costs, and such other and further relief as this Court deems proper.

3. FACTUAL ALLEGATIONS:
4. Plaintiff filed a tort claim notice in December 2017 for violation of Plaintiff's civil rights.
5. Despite the filing of the tort claim form, Defendants collective actions continued unabated
and intensified to include several of the Defendants’ employees and elected officials.
6. The violative conduct has continued, unabated, up to and through the filing of this action.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 3 of 31 PagelD: 9
GLO-L-000" ‘-19 07/15/2019 Pg 3 of 31 Trans ID:! °/20191249375

7. Plaintiff publicly opposed sexual discrimination in the employment practices by the
Defendants.

8. Plaintiff publicly opposed the egregious salary increases given to municipal employees after
only 30 days of employment.

9. Plaintiff opposed the unmannerly actions of its business administrator Jason Ginger towards
Councilwoman Dana Pasqualone in a public council meeting.

10. Plaintiff expressed concern that Gonter may be abusing illegal hormones or anabolic steroids
because he displayed gynecomastia, acromegaly, a short temper and balding only about the
crown of his head, cardinal symptoms of anabolic steroid and hormone use that could be
appreciated by any child passing a ninth grade science course.

11. Plaintiff publicly opposed Defendants’ aiding and abetting of school board member Julie
Yankanich and her husband Steven disclosing from their shared home internet account the
confidential juvenile records of Plaintiff in the custody and control of the Defendant
Washington Township’s Police Department.

a. Plaintiff was, as a child, the victim of abuse from his mother. The imvolvement of the
school board, police department, and Department of Children and Families has been
used by the Defendants to shame McBride and chill his public participation.

12. Plaintiff publicly opposed conflict solicitor Defendant Capehart and Schatchard
representation of the Township of Washington because their employee, Prudence Higbee,
served as treasurer of the campaign to elect Mayor Joann Gattinelli

13. Plaintiff stated publicly that Capchart “earned” the Township’s business as a reward for
Higbee’s efforts to have Gattinelli elected

a. Higbee is also the sister of former elected official and council president Michelle
Martin.

14, Plaintiff publicly opposed the continued appointment of Joshua Aronovitch to the municipal
committee charged with assisting at risk families because Aronovitch had himself been
attested and charged with driving under the influence of alcohol and had a positive
breathalyzer test.

15. Plaintiff publicly criticized the Defendant Township of Washington City Council for
appointing Frank Cianci, a toll collector, and local leader of the Democratic Party with
absolutely zero utility: experience whatsoever as a member of the Board of Trustees to the
Municipal Utilities Authority.

16. Plaintiff publicly criticized Dana Pasqualone, council liaison to the Washington Township
Board of Education, for not getting an explanation from the Board of Education as to why
Frank Cianci’s wife is paid more as a lunchroom lady than an Emergency Room resident
physician receives for providing life saving services at Jefferson Washington Township
Hospital.

17. Plaintiff publicly criticized MUA Chief Financial Officer Elizabeth Rogale for signing her.
time cards as “present” at the MUA when official minutes show her not at work but sitting
on the Gloucester County Board of Taxation and getting paid for same.

18. Plaintiff publicly disclosed that Elizabeth Rogale is the subject of a criminal investigation by
Gloucester County Prosecutor Charles Fiore for the aforementioned conduct.

19, Plaintiff found out that Councilwoman Angela Donato was having a motorcycle parade with
participation from Defendant Washington Township’s Police Department.

20. Plaintiff publicly opposed the parade because it did not ever have a municipal permit.

21. Plaintiff publicly opposed the parade because the taxpayers paid for police department
services to benefit a private business.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 4 of 31 PagelD: 10

22.

24.

25.

29.

30.

31.

32.

33.

34.

35.

GLO-L-000° §-19 07/15/2019 Pg4o0f31 Trans ID: } ‘20191249375

Plaintiff publicly criticized the hiring of Defendant Joseph Micucci because he had no job-
televant credentials to become zoning officer and was being given a consolation prize for
losing the mayoral election.

. Councilwoman Pasqualone considered him intellectually incompetent, stated such while a

guest at Plaintiff's own wedding and cited his overt lack of computer literacy.

Defendants then went on a coordinated and premeditated attack of Plaintiff for the sole
benefit of their political party and/or (in the case of Carmen Saginario) to protect his
employer’s (Capehart and Schatchard) business with Defendant Township of Washington.
To punish Plaintiff for exposing these misdeeds and political rewards Defendant Township
of Washington and its “special counsel” Carmen Saginario willingly aided and abetted
Defendant Washington Township’s pattern and practice of chilling Plaintiff's Civil Rights—a
contemporaneous violation of the New Jersey Attorney Rules of Professional Conduct.

. Plaintiff endured nine citizen issued criminal complaints by or at the behest of Washington

Township elected officials.

. Plaintiff endured two civil lawsuits for slander and libel filed by elected officials before this ©

very Honorable Court in violation of rule 1:4-8.

_ In the civil lawsuits, the adverse parties were asked to provide proof they paid their attorney.

They failed to provide proof.
In one such instance, said attorney’s bills were created after the fact and submitted to the

court as authentic when they were not (a violation of the Rules of Attorney Conduct), which
the court then relied upon.
Upon information and belief, it is believed that the one or more of Defendants in this
action, paid or caused to be paid the attorney representing these public officials as a part of
an orchestrated plan to deny Plaintiff his civil rights.
As if the first nine civil and criminal actions were not enough, Plaintiff then endured a
lawsuit under the New Jersey Penalty Enforcement Law in which he was charged by
Defendant Township of Washington with a pool violation even though Plaintiff abated the
condition months before the initiation of the lawsuit.
The lawsuit for the pool was only initiated for fraudulent purposes to teach Plaintiff a lesson
to not participate in government because the Defendant Township of Washington was
identified by Democratic: Party Chair Laurie Park Burns as “their family business.”
a. Indeed, Ms. Park-Burns is employed by the County of Gloucester as records
custodian.
b. Christine Park-Cialella is the sister of Ms. Park Burns and is employed as the Clerk of
Defendant Township of Washington
c. Ms. Park-Burn’s husband, Scott Burns, is the prosecutor for the Township of
Washington.
d. Ms. Cialella resides one house down from Plaintiff and voting records show she
cohabitates with the son of Frank Cianct.
The official who issued the “pool violation,” John DiStefano, was a beneficiary under the
salary increase and therefore should have been conflicted from issuing the violation
During the aforementioned “pool lawsuit” heard by Judge Ragonese, Defendant Township
of Washington’s Attorney Carmen Saginario made oral and written representations on behalf
of the Defendant Washington Township that said the “pool lawsuit” was not approved by
the mayor or city council— admitting a violation of the Faulkner Act.
Saginario also stated on the record that these elected officials had no knowledge of the “pool

lawsuit.”

 
Case 1:

19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 5 of 31 PagelD: 11
GLO-L-000° °-19 07/15/2019 Pg5of31Trans'ID:| '20191249375

36. Judge Ragonese relied on this information when he made his final ruling to dispose of the |

37.

38.

39.

40.

41,

42.

43.

45,

case.
After the “pool lawsuit” was concluded, and prior to his leaving elected office, Councilman

Nick Fazzio telephoned the Plaintiff in October 2018 and told him that Plaintiff should “sue
the shit out of the town.”

During this same call Fazzio also stated Saginario did in fact discuss the “pool lawsuit”
executive session with the Mayor and Council.

Fazzio stated that in the executive session he opposed Defendant’s global conduct towards
Plaintiff.

Fazzio had followed this with a text message memorializing the phone conversation and
included that Councilwoman Angela Donato and Business Administrator Jason Gonter
responded to his objections over the repeated lawsuits with “shut the fuck up.” (See exhibit
A) |
Exhibit A is a text message sent by Fazzio at 2:02 PM on November 5, 2018, while still an
elected official.

Communications from a government official to a constituent, including those in electronic —
form constitute a government record as defined in NJ.S.A. 47:14.

Plaintiff sent a written letter to Judge Ragonese concerning fraud before his court by
Saginario, a licensed attorney.

. Ragonese’s staff informed Saginario of ex-parte communication.

Fazzio then called Plaintiff irate, claimed that he, Fazzio, was inundated with “hundreds of

calls” for having knowingly breached attorney client privilege between Defendants and
Plaintiff.

46. Fazzio claimed through his yelling tirade that his business and family were threatened by the

47.

unidentified callers.
Fazzio refused to tell Plaintiff who called him.

48. Plaintiff remined Fazzio of his November 5, 2018 text message stating that the text message

49.

50.
51.

52.

53.

54.

55.

56.

57.
58.

was a government record and therefore admissible as evidence in a civil trial and that his e-
mail caused the Township to waive attorney client privilege, notwithstanding the crime-fraud
exception to attorney client privilege.

Plaintiff told Fazzio it had to start with Defendant Saginario as he, Saginario, was the only
one representing the Defendant Township of Washington to receive Ragonese’s letter.
Fazzio then threatened Plaintiff with a frivolous lawsuit stating “I'll find some teason.”

The case against Plaintiff brought by Angela Donato was dismissed in January 2019 in
Plaintiff McBride’s favor on the grounds that Donato is a public official.

Plaintiff thought he could return to public patticipation without any harassment from the
municipality or its employees. _

In June 2019, Plaintiff joined a community forum entitled “Washington Township Talk”
hosted by Facebook, Inc. on their internet platform.

Plaintiff participated in the discussion of a fellow neighbor who could not get permits for
her pool or any credible information from the Zoning Officer, Micucci.

Plaintiff shared his experience and advised the neighbor to follow the Uniform Construction
Code and Municipal Code strictly.

Plaintiff even provided a web link to the Defendant’s Municipal Code for Swimming Pools
Defendant Micucci replied and stated the Plaintiff had an illegal pool

Court and mediation records show Plaintiff did not have an illegal pool.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 6 of 31 PagelD: 12

59.

60.

61.
62.

63.

64.

65.

66.

67.

68.

69.
70.

71.

72.
73.

74.
75.

GLO-L-000° ~-19 07/15/2019 Pg6of31TransID:1 ‘20191249375

Construction official John DiStefano stated during mediation that he never measured the
pool for length, height of barrier walls, presence of a removable ladder, or even if there was
water in the pool.
Defendant Micucci, in the same Facebook post, referenced Plaintiff having been involved
with the Defendant’s Police Department as a youth.

Defendant Joseph Micucci falsely claimed that Plaintiff “knows nothing.” (Exhibit B)
Defendant Elizabeth Micucci falsely stated on the same platform that Plaintiff was reporting
everyone for violations when official government records, including email sent by Plaintiff to
Defendant Joseph Micucci show Plaintiff only turned in violations of elected officials and
employees loyal to the Washington Township Democratic Executive Committee.

Joseph Micucci was one of the Officers who responded to Plaintiff's childhood home and he
does have intimate knowledge of who was involved.

Plaintiff immediately brought his illegal disclosure to the attention of the public and to the
Defendants.

Joseph Micucci is conducting government business over Facebook using his own account
and that of his wife.

Defendants refused to allow Plaintiff access to Micucci’s Facebook pursuant to a lawful
Open Public Records Act Request and Common Law Right of Acccss.

Defendant Township of Washington called the police to respond to the municipal building
when Plaintiff went to speak with Joseph Micucci and Human Resoutces official Janine
Smiley

Plaintiff recorded his visit to prove he acted in a lawful behaved manner.

Defendants refused to terminate Joseph Micucci for cause.

By virtue of Josep Micucci having: been the de facto head of school security for the
Washington Township High School, and a Police career spanning more than two decades,
he has access and knowledge of literally thousands of confidential juvenile cases that he has
now proven that he will use for political gain.

Defendant Washington Township was negligent in its supervision of Defendant Joseph
Micucci.

Defendant Washington Township aided and abetted Joseph Micucci’s willful misconduct
Defendants pattern and course of retaliatory conduct, ostensibly at the behest of Democrats
in power has, not stopped.

Defendants have not stopped subjecting Plaintiff to Nazi-like political oppression.

Plaintiff is undergoing medical treatment for his injuries as a result of this conduct and the

slanderous information posted about him.

COUNT I:

FRAUD: AN INTENTIONAL TORT ORIN THE ALTERNATIVE A NEGLIGENT

TORT
(McBride versus all Defendants)

8. Plaintiffs repeat and re-allege each and every allegation of the foregoing patagraphs as if
fully set forth herein
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 7 of 31 PagelD: 13

10.

11.
12,

13.

14,

15.

16.

17.

18.

19.

GLO-L-000F -19 07/15/2019 Pg7of31TransID:l ‘20191249375

Negligence is the failure to do something which a reasonably careful person would do or
the doing of something which a reasonably careful person would not do under similar
circumstances. (Williams v. Conner 228 Ill App 3d 350, 364 (5" district)

a. Asan attorney Defendant Saginario a duty to be honest in their representations,
Saginario lied to Judge Samuel Ragnoese while representing the Defendant
Township of Washington in Township of Washington v. Brian F. McBride)

b. Asa government employee, Defendant Micucci had a duty to keep juvenile records
he accessed as a police officer confidential and failed to do so.

c. Injuries or damages were sustained by the Plaintiff

d. Defendants breech of duty was the proximate cause for Plaintiff's damages and
excess attorney fees

In the State of New Jersey, the Rules of Professional Conduct clearly and unequivocally

outlines the duties of an attorney as an officer of the Court.

In the State of New Jersey, NJSA 2A:4A-60 prohibits the disclosure of juvenile records

As to Defendant Saginario, the commission of a fraudulent act, is governed by rules of

professional conduct:

a. Such that a lawyer shall not commit an act that reflects adversely on the lawyer's
honesty, trustworthiness or fitness as a lawycr.

Moreover, Witt, 583 N.E.2d 526 (1991) establishes fraud as including anything calculated

to deceive, whether it be a single act of combination of circumstances.

Yamaguchi (Yamaguchi, 515 N.E.2d 1235, 1239 (Ill. 1987)) further defines fraud as

‘whether it be the suppression of truth or the suggestion of what is false,”

Armentrout (Armentrout, 457 N.E.2d 1262, 1266 (Ill. 1983)) broadens the definition of

fraud: “whether it be by direct falsehood ot by innuendo, by speech or by silence, by

word of mouth or by look or gesture.”

The basic elements of fraud and deceit are described in (Banco Popular N. Am. v.

Gandi, 184 NJ. 161, 172-73 (2005) (quoting Gennari v. Weichert Co. Realtors, 148 N,J.

582, 610 (1997)))

a. a false representation of material fact

b. the defendant must know of the falsity, but nevertheless, makes the statement for the
purpose of inducing the plaintiff to rely on it;

c. the plaintiff must justifiably rely on the statement for the purpose of inducing the
plaintiff to rely on it; and .

i. the plaintiff must have suffered damages as a consequence.

Wolf v. Liberis,153 ILApp.3d 488, 496, 106 IlLDec. 411, 505. N.1!.2d 1202 (1987)

establishes the concept for aiding and abetting an act for which the Plaintiff is entitled to

legal redress:

a. The party whom the defendant aids must perform a wrongful act which causes an
injury;

b. The defendant must be regularly aware of his role as part of the overall or tortious
activity at the time that he provides the assistance;

c. The defendant must knowingly and substantially assist the principal violation.

In Reuben H. Donnelley Corp. ». Braner,275 Ml.App.3d 300, 211 M.Dec. 779, 655 N.E.2d

1162 (1995), Illinois courts established the precedent that action against attorney ot legal

practice for fraud could be considered.

In Braver, 275 I. App.3d at 310, 211 lL Dec. 779, 655 N.F..2d 1162, the court affirmed

that a case for fraud may be brought before the court as a tort, but not for breech of

contract, which clearly is applicable in this action before this Honorable Court.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 8 of 31 PagelD: 14

20.

21.

22.

23.

GLO-L-0008 19 07/15/2019 Pg 8 of 31 Trans 1D: L” “20191249375

Moreover, Bosak v. McDonough,192 M_App.3d 799, 804-05, 139 Il.Dec. 917, 549 N.EL2d
643 (1989) and Celano ». Mredenick,34 IL App.2d 393, 400, 203 N.[.2d 774 (1 964), quoting
Wablpren v. Bausch €> Lamb Optical Co.,68 F.2d 660, 664 (7th Cir.1934) held that policies
for preventing a conspiracy should apply to attorneys with regard to committing an act
which is civilly or criminally actionable.

COUNT II:
CIVIL LIABILITY FOR OFFICIAL MISCONDUCT
(McBride vs. Joseph Micucci and/or Sagniario)

Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs as if

fully set forth herein

Under NJSA 2C:30-2 A public servant is guilty of official misconduct when, with

purpose to obtain a benefit for himself or another or to injure or to deprive another of a

benefit: |

He commits an act relating to his office but constituting an unauthorized exercise of

his official functions, knowing that such act is unauthorized or he is committing such

act in an unauthorized manner; or

b. He knowingly refrains from performing a duty which is imposed upon him by law or
is clearly inherent in the nature of his office.

THE VALUE DEPREIVED OF PLAINTIFF MCBRIDE IS IN EXCESS OF $15,000

in legal fees

a.

COUNT III:

VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT

24,

25.

ORGANIZATIONS (RICO) ACT, MAIL/WIRE FRAUD
AND OBSTRUCTION OF JUSTICE
(McBride vs. All Defendants)

For any Racketeer Influenced and Corrupt Organization case, it is important to
distinguish between legitimate organizations, businesses, and even government offices
and the abuse of those entities for illegal purposes by the unofficial, corrupt “enterprise.”
‘This pattern of illegal activities committed by the Defendants, were done with the
purpose of financial gain, political retribution, and chilling public participation

. By the acts alleged herein, Defendants, each and every one of them, jointly and severally,

have aided and abetted and conspired to violate the very First Amendment of the United
States Constitution they took an oath to uphold diligently.

. The law presumes generally that a person intends the obvious results of their actions.
. Defendants could be charged and convicted of multiple, related violations of law which

form a pattern and which violations are each potentially punishable by more than one
year in jail constituting concealment, removal, or destructions ~ or attempts to do so ~ of

public records,

. 18 U.S. Code § 2071 requires: (a) Whoever willfully and unlawfully conceals, removes,

mutilates, obliterates, or destroys, ot attempts to do so, or, with intent to do so takes and
catries away any record, proceeding, map, book, paper, document, or other thing, filed
or deposited with any clerk or officer of any court of the United States, or in any public
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 9 of 31 PagelID: 15

30.

31.

32.

33.

34.

35.

36.

GLO-L-000F §-19 07/15/2019 Pg9of31 Trans ID: 1 ‘20191249375

office, or with any judicial or public officer of the United States, shall be fined under this
title or imprisoned not more than three years, or both. (b) Whoever, having the custody
of any such record, proceeding, map, book, document, paper, or other thing, willfully
and unlawfully conceals, removes, mutilates, obliterates, falsifies, or destroys the same,
shall be fined under this title or imprisoned not more than three years, or both; and shall
forfeit his office and be disqualified from holding any office under the United States. AAs
used in this subsection, the term “office” does not include the office held by any person
as a retired officer of the Armed Forces of the United States.

The Defendants could be charged and convicted of multiple, related violations of law
which form a pattern and practice and which violations are each potentially punishable
by more than one year in jail constituting mail fraud.

Defendants acted in criminal violation of the federal mail fraud statute under 18 U.S.C. §
1341, 18 U.S.C. § 1341 provides: a. Whoever, having devised or intending to devise any
scheme or artifice to defraud, or for obtaining money or property by means of false or
fraudulent pretenses, representations, or promises, or to sell, dispose of, loan, exchange,
alter, give away, distribute, supply, or furnish or procure for unlawful use any counterfeit
or spurious coin, obligation, security, or other article, or anything represented to be or
intimated or held out to be such counterfeit or spurious article, for the purpose of
executing such scheme or artifice or attempting so to do, places in any post office ot
authorized depository for mail matter, any matter or thing whatever to be sent or
delivered by the Postal Service, or deposits or causes to be deposited any matter or thing
whatever to be sent or delivered by any private or commercial interstate carricr, ot takes
or receives therefrom, any such matter or thing, or knowingly causes to be delivered by
mail or such catrier according to the direction thereon, or at the place at which it is
directed to be delivered by the person to whom it is addressed, any such matter or thing,
shall be fined under this title or imprisoned not more than 20 years, or both. If the
violation occurs in telation to, or involving any benefit authorized, transported,
transmitted, transferred, disbursed, or paid in connection with, a presidentially declared
major disaster or emergency (as those terms are defined in section 102 of the Robert T.
Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) or affects a
financial institution, such person shall be fined not more than $1,000,000 or imprisoned
not more han 30 years, or both.

Defendants devised or intended to devise a scheme or artifice meant to defraud and/or.
for obtain money or property from PLAINTIFF for the benefit of the Gloucester
County Democratic Party.

Defendants utilized false or fraudulent pretenses, representations, and/or promises in
ordet to defraud and/or obtain money from PLAINTIFF for the benefit of the
Gloucester County Democtatic Party

Violation of 18 U.S.C. § 1341 is felony punishable by 30 years of imprisonment anda
fine of $1,000,000 USD.

The Defendants could be charged and convicted of multiple, related violations of law
which form a pattern and practice and which violations are each potentially punishable
by more than one year in jail constituting wire fraud.

Defendants further acted in criminal violation of the federal wire fraud statute under 18
U.S.C. 1343. 18 U.S.C. § 1343 provides: a. Whoever, having devised or intending to
devise any scheme or artifice to defraud, or for obtaining money or property by means
of false or fraudulent pretenses, representations, or ptomises, transmits or causes to be
transmitted by means of wire, radio, or television communication in interstate or foreign
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 10 of 31 PagelD: 16

37.

38.

39.

GLO-L-00087 ‘9 07/15/2019 Pg 10 of 31 Trans ID: 1° “20191249375

commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing
such scheme or artifice, shall be fined under this title or imprisoned not more than 20
years, or both. If the violation occurs in relation to, or involving any benefit authorized,
transported, transmitted, transferred, disbursed, or paid in connection with, a
presidentially declared major disaster or emergency (as those terms ate defined in section
102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
5122)), or affects a financial institution, such person shall be fined not more than
$1,000,000 or imprisoned not more than 30 years, or both.

Defendants devised or intended to devise a scheme ot artifice meant to defraud and/or
for obtain money or property from PLAINTIFF for the benefit of the Gloucester
County Democratic Party.

Defendants utilized false or fraudulent pretenses, representations, and/or promises in
order to defraud and/or obtain money from PLAINTIFF for the benefit of the
Gloucester County Democratic Party

Defendants transmitted or caused to be transmitted by means of wire, radio, or
television communication in interstate or foreign commerce, writings, signs, signals,
pictures, or sounds for the purpose of executing such scheme or artifice when they
transmitted telephone and cellular telephone calls, documents, facsimiles, emails, instant

messages, and any other form of communication.

COUNT IV:

ACQUISITION AND MAINTENANCE OF AN INTEREST IN AND CONTROL OF
AN ENTERPRISE ENGAGED IN A PATTERN OF RACKETEERING ACTIVITY: 18

40.

41.

42.

43,

44,

45.

U.S.C. §§ 1961(5), 1962(B) BY ALL DEFENDANTS
Plaintiffs repeat and re-allege each and every allegation of the foregoing patagraphs as if
fully set forth herein.
During the ten (2) calendar years preceding September 2, 2018, all Defendants did
cooperate jointly and severally in the commission of two (2) or more of the RICO
predicate acts that are itemized in the RICO laws at 18 U.S.C. §§ 1961(1)(A) and (B), and
did so in violation of the RICO law at 18 U.S.C. § 1962(b) (prohibited activities).
Defendants operate as an “enterprise” within the meaning of RICO, the activities of
which effect interstate and foreign commerce.
By virtue of the predicate acts described in this Complaint, including without limitations:
laundering of monetary instruments, engaging in monetary transactions improperly
derived from unlawful activity, Defendants transferred, received, furthered and supplied
financing and income that was derived, both directly and indirectly, from a pattern of
racketeering activity in which each of them participated as a principal and used and
invested, both directly and indirectly, such income and the proceeds of such income, in
establishing, operating and furthering terrorist and other illegal enterprises in violation of

18 U.S.C. § 1962(a).
As a direct and proximate result of Defendants’ violation of 18 U.S.C. § 1962(a), Plainuff

suffered the loss of valuable property, financial services and support, and suffered other
business and pecuniary damages.

Plaintiffs further allege that all Defendants did commit two (2) or more of the offenses
itemized above in a manner which they calculated and premeditated intentionally to
threaten continuity, i.e. a continuing threat of their respective racketeering activities, also
in violation of the RICO law at 18 U.S.C. § 1962(b) supra. 223. 18 U.S.C. § 1964(c)

defines “racketeering activity” as follows: (1) “racketeering activity” means
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 11 of 31 PagelD: 17
GLO-L-0008 19 07/15/2019 Pg 11 of31TransID:' '20191249375

a. any act or threat involving murder, kidnapping, gambling, arson, tobbery, bribery,
extortion, dealing in obscene matter, or dealing in a controlled substance or listed
chemical (as defined in section 102 of the Controlled Substances Act), which is

' chargeable

b. any act which is indictable under any of the following provisions of title 18, United
States Code: Section 201 (relating to bribery), section 224 (relating to sports bribery),
sections 471, 472, and 473 (telating to counterfeiting), section 659 (relating to theft
from interstate shipment) if the act indictable under section 659 is felonious, section
664 (relating to embezzlement from pension and welfare funds), sections 891-894
(relating to extortionate credit transactions), section 1028 (relating to fraud and
related activity in connection with identification documents), section 1029 (relating
to fraud and related activity in connection with access devices), section 1084 (relating
to the transmission of gambling information), section 1341 (relating to mail fraud),
section 1343 (relating to wire fraud), section 1344 (relating to financial institution
fraud), section 1351 (relating to fraud in foreign labor contracting), section 1425
(relating to the procurement of citizenship or nationalization unlawfully), section
1426 (relating to the reproduction of naturalization or citizenship papers), section
1427 (relating to the sale of naturalization or citizenship papers), sections 1461-1465
(relating to obscene matter), section 1503 (relating to obstruction of justice), section
1510 (relating to obstruction of criminal investigations), section 1511 (relating to the
obstruction of State or local law enforcement), section 1512 (relating to tampering
with a witness, victim, or an informant), section 1513 (relating to retaliating against a
witness, victim, or an informant), section 1542 (relating to false statement in
application and use of passpott), section 1543 (relating to forgery or false use of
passport), section 1544 (relating to misuse of passport), section 1546 (relating to
fraud and misuse of visas, permits, and other documents), sections 1581-1592
(relating to peonage, slavery, and trafficking in persons)., [1] section 1951 (relating to
interference with commerce, robbery, or extortion), section 1952 (relating to
racketeering), section 1953 (relating to interstate transportation of wagering
paraphernalia), section 1954 (relating to unlawful welfare fund payments), section
1955 (rclating to the prohibition of illegal gambling businesses), section 1956
(relating to the laundering of monetary instruments), section 1957 (relating to
engaging in monetary transactions in property derived from specified unlawful
activity), section 1958 (relating to use of interstate commerce facilities in the
commission of murder-forhire), section 1960 (relating to illegal money transmitters),
sections 2251, 2251A, 2252, and 2260 (relating to sexual exploitation of children),
sections 2312 and 2313 (relating to interstate transportation of stolen motor
vehicles), sections 2314 and 2315 (relating to interstate transportation of stolen _
property), section 2318 (relating to trafficking in counterfeit labels for phonorecords,
computer programs or computer program documentation or packaging and copies
of motion pictures or other audiovisual works), section 2319 (relating to criminal
infringement of a copyright), section 2319A (relating to unauthorized fixation of and
trafficking in sound recordings and music videos of live musical performances),
section 2320 (relating to trafficking in goods or services bearing counterfeit marks),
section 2321 (relating to trafficking in certain motor vehicles or motor vehicle parts),

sections 2341-2346 (relating to trafficking in contraband cigarettes), sections 2421
24 (relating to white slave traffic), sections 175-178 (relating to biological weapons),
sections 229— 229F (relating to chemical weapons), section 831 (relating to nuclear
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 12 of 31 PagelD: 18

GLO-L-0008" 19 07/15/2019 Pg 12o0f31 Trans ID:! ‘20191249375

materials), (C) any act which is indictable under title 29, United States Code, section
186 (dealing with restrictions on payments and loans to labor organizations) or
section 501 (c) (relating to embezzlement from union funds), (D) any offense
involving fraud connected with a case under title 11 (except a case under section 157
of this title), fraud in the sale of securities, or the felonious manufacture,
impottation, receiving, concealment, buying, selling, or otherwise dealing in a
controlled substance or listed chemical (as defined in section 102 of the Controlled
Substances Act), punishable under any law of the United States, (E) any act which ts
indictable under the Currency and Foreign Transactions Reporting Act, (F) any act
which is indictable under the Immigration and Nationality Act, section 274 (relating
to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting
certain aliens to enter the United States), or section 278 (relating to importation of
alien for immoral purpose) if the act indictable under such section of such Act was
committed for the purpose of financial gain, or (G) any act that is indictable under
any provision listed in section 2332b (g)(5)(B); 224. Plaintiff demands that judgment
be entered against Defendants, each and every one of them, jointly and severally,
including an award of trebled damages as consistent with 18 U.S.C. § 1964(c),
compensatory and actual damages, reasonable attorneys’ fees, pre-judgment interest,
post-interest, costs, and an award that this Court deems just and proper.

COUNT V:

CONDUCT AND PARTICIPATION IN A RICO ENTERPRISE THROUGH A
PATTERN OF RACKETEERING ACTIVITY: 18 U.S.C. §§ 1961(5), 1962(C) BY ALL

46.

47.

48.

49,

50.

DEFENDANTS

Plaintiff repeats and re-alleges each and every allegation of the foregoing paragtaphs as if
fully set forth herein, and specifically repeat and re-allege the allegations under the
Second Cause of Action concerning RICO liabihty.

‘All Defendants did associate with a RICO enterprise of individuals who were associated
in fact and who engaged in, and whose activities did affect, interstate and foreign
commerce,

Likewise, all Defendants did conduct and/or participate, either directly or indirectly, in
the conduct of the affairs of said RICO enterprise through a pattern of racketeering
activity, all in violation of 18 U.S.C. §§ 1961(4), (5), @), and 1962(c).

During the four (4) calendar years preceding September 2, 2018, all Defendants did
cooperate jointly and severally in the commission of two (2) or more of the RICO
predicate acts that are itemized in the RICO laws at 18 U.S.C. §§ 1961(1)(A) and (B), and
did so in violation of the RICO law at 18 U.S.C. § 1962(c) (prohibited activities).

Plaintiff further alleges that all Defendants did commit two (2) or more of the offenses
itemized above in a manner which they calculated and premeditated intentionally to
threaten continuity, ic. a continuing threat of their respective racketeering activities, also
in violation of the RICO law at 18 U.S.C. § 1962(c) supra Plaintiff demands that
judgment be entered against Defendants, each and-every one of them, jointly and
severally, including an award of trebled damages as consistent with 18 U.S.C. § 1964(c),
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 13 of 31 PagelD: 19

GLO-L-000F ~-19 07/15/2019 Pg 13 of 31 Trans 1D: °V20191249375

compensatory and actual damages, reasonable attorneys’ fecs, pre-judgment interest,
post-interest, costs, and an award that this Court deems just and proper.

COUNT VI:

CONSPIRACY TO ENGAGE IN A PATTERN OF RACKETEERING ACTIVITY: 18

51.

52.

53.

54,

55.

56.

57.

U.S.C. §§ 1961(5), 1962(D) BY ALL DEFENDANTS
Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs as if
fully set forth herein, and specifically repeat and re-allege the allegations under the
Second Cause of Action concerning RICO liability.
All Defendants did conspire to acquire and maintain an interest in a RICO enterprise
engaged in a pattern of racketeering activity, in violation of 18 U.S.C. §§ 1962(b) and (d).
233. During the four (4) calendar years preceding September 2, 2018 all Defendants did
cooperate jointly and severally in the commission of two (2) or more of the predicate
acts that are itemized at 18 U.S.C. §§ 1961(1)(A) and (B), in violation of 18 U.S.C. §
1962(d).
Plaintiffs further allege that all Defendants did commit two (2) or more of the offenses
itemized above in a manner which they calculated and premeditated intentionally to
threaten continuity, ic. a continuing threat of their respective racketeering activities, also
in violation of 18 U.S.C. § 1962(d) (prohibited activities). 235. Plaintiff demands that
judgment be entered against Defendants, each and every one of them, jointly and
severally, including an award of trebled damages as consistent with 18 ULS.C. § 1964(c),
compensatory and actual damages, reasonable attorneys’ fees, pre-judgment interest,
post-interest, costs, and an award that this Court deems just and proper.

COUNT VI:

FIRST AMENDMENT VIOLATION: AN INTENTIONAL TORT BY ALL

DEFENDANTS
Defendants, acting in their official capacity and personally, abridge and violated
Plaintiffs First Amendment right of freedom of speech and association by significantly
disallowing the public and Plaintiff discord to discuss what the Defendants have done
and will do with regard to the performance of the Donato family as public figures.
These violations are compensable under Bivens v. VI Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971).
By reason of the wrongful conduct of the Defendants, cach and every one of them,
jointly and severally, Plaintiff has suffered harm in the form of having his First
Amendment rights violated, his business and property rights have been violated, and his
and his freedom of speech and association have been severely comprised, guaranteed to
Plaintiff under the U.S. Constitution.
As a direct and proximate result of the intentional and willful actions of Defendants,
each and every one of them, jointly and severally, in their individual and official
capacities, Plaintiff demands judgment be entered against the Defendants, including an
award of compensatory and actual damages, punitive damages, equitable relief,
reasonable attorneys’ fees, pre-judgment interest, post-interest and costs, and an award in
an amount to be determined by this Court. Plaintiff demands declaratory and injunctive
and other cquitable relief against all of Defendants to cease their illegal acts.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 14 of 31 PagelD: 20

58.

59.

60.

GLO-L-O0OF -19 07/15/2019 Pg 14 0f31 Trans ID: V20191249375

COUNT VII: CIVIL CONSPIRACY
BY ALL DEFENDANTS

Defendants intentionally, knowingly, and maliciously combined it entered into a

common design, plan, and agreement to:

a) Abuse legal process to the harm and injury of plainuff

b) Burden Plaintiff in his defense of one or more pending legal matters

c) Damage Plaintiff financially

d) Defame Plaintiff and cause damage to his reputation

e) Silencer hot plaintive in his participation and commentary on matters of local politics
within the Township of Washington

f) Restrain and retaliate against plaintiff for the exercise of his rights to free speech and
free association under the federal and New Jersey constitutions

g) Restrain and retaliate against plaintiff for furthering opposition to actions taken by .
the governing body of the Township of Washington

h) Punish and retaliate against plaintiff for criticizing policies of the Township of
Washington and the discourtesy of onc ot more of its employees in public

i) Further one or more other illicit and/or improper purpose is to the harm and injury

of the plaintiff

COUNT IX:
CIVIL LIBILITY FOR VIOLATIONS OF NJSA 2A:4A-60
(McBride v. All defendants except Elizabeth Micucci)
NJSA 2A:4A-60 prohibits disclosure of juvenile records in whole or in part:
a. Social, medical, psychological, legal and other records of the court and probation
division, and records of law enforcement agencies, pertaining to juveniles charged as
a delinquent or found to be part of a juvenile-family crisis, shall be strictly
safeguarded from public inspection. Such records shall be made available only to:
i. (1) Any court or probation division;
ii. (2) The Attorney General or county prosecutor;

iii. (3) The parents or guardian and to the attorney of the juvenile;

iv. (4) The Department of Human Services or Department of Children and
Families, if providing care or custody of the juvenile; |

v. (5) Any institution or facility to which the juvenile is currently committed or
in which the juvenile is placed;

vi. (6) Any person or agency interested in a case or in the work of the agency
keeping the records, by order of the court for good cause shown, except that
information concerning adjudications of delinquency, records of custodial
confinement, payments owed on assessments imposed pursuant to section 2
of P.L.1979, c. 396 ( C.2C:43-3.1 ) or restitution ordered following
conviction of a crime or adjudication of delinquency, and the juvenile's
financial resources, shall be made available upon request to the Victims of
Crime Compensation Agency established pursuant to section 2 of P.L.2007
c. 95 (C.52:4B-3.2 ), which shall keep such information and records
confidential

Joseph Micucci did, in fact disclose McBride’s juvenile records, part of a family crisis, on
a publicly available Facebook group with over 5,000 people, which violates the statue.

 
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 15 of 31 PagelD: 21

61.

GLO-L-0008 19 07/15/2019 Pg 15 of 31 Trans ID:’ °/20191249375

NJSA 2A:4A-60 labels Joseph Micucci’s actions as a disorderly persons offense for
which the victim is entitled to restitution
a. NJSA 2A:4A-60 states: Whoever, except as provided by law, knowingly discloses, publishes,
receives, or makes use of or knowingly permits the unauthorized use of information concerning a
particular juvenile derived from records listed in subsection a. or acquired in the course of court
proceedings, probation, or police duties, shall, upon conviction thereof, be guilty of a disorderly
persons offense
b. NJSA 2C:18-6 permits this court to award restitution to the Plaintiff,
i. The provisions of N.J.S. 2C:43-3 to the contrary notwithstanding, in addition to any other
sentence which the court may impose, a person convicted of an offense under this act shall be
sentenced to make restitution, and to pay a fine of not less than $500.00 if the offense ts a
crime of the third degree; to pay a fine of not less than $200.00 if the offense is a crime of
the fourth degree; and to pay a fine of not less than $100.00 when the conviction is of a

disorderly persons offense

COUNT XI:

NEW JERSEY CIVIL RIGHTS ACT N,J.S.A. 10:5-1, ET SEQ. - VIOLATION OF RIGHT

62.
63.

64.

65.

66.

67.

68.

69.

70.

71.

72.

TO FREE SPEECH

(MCBRIDE V. ALL DEFENDANTS)
The preceding paragraphs are incorporated herein as though fully set forth at length.
At all times pertinent hereto, PlaintifPs public comments and the act of raising his/her
hand constituted protected speech in a public forum and, therefore, is an expressive
activity entitled to the highest degree of protection under the New Jersey Constitution.
At all times pertinent hereto, Defendant Saginario as the Conflict Solicitor and
Defendant Joseph J. Micucci of Washington Township, were acting under color of law.
At all times pertinent hereto, aforesaid Defendants Joseph J. Micucci, Elizabeth Micucci
and John Does 1-5 were acting under color of state law..
At all times pertinent hereto, Defendants Saginario, Micuccis, and John Does 1-5
violated Plaintiffs rights guarariteed by the New Jersey Constitution by interfering with
Plaintiff's protected speech and filing criminal charges against Plainuff. .
The actions of the Defendants aforementioned constitute a violation of law, a violation
of Plaintiffs civil rights and deprivation of Plaintiffs’ constitutional rights protected by
the New Jersey Constitution.
At all times pertinent hereto, the conduct of the Defendants aforementioned was
intended to interfere with Plaintiff's right to free speech and free association and the
privileges and immunities secured to Plaintiff by statute and under the New Jersey

Constitution.
There is no tational ot legitimate basis for said Defendants’ conduct as complained of

herein.

At all times pertinent hereto, the conduct of the said Defendants as complained of
herein was motivated by ill will, maliciousness and unlawful purposes.

At all times pertinent hereto, Defendants’ conduct as complained of herein were willful,
deliberate, wanton, malicious, and/or were made in reckless disregard of Plainuff’s civil
rights, and Plaintiff is entitled to receive an award of punitive damages.

As a direct and proximate result of the Defendants’ actions as complained of herein,
Plaintiff has suffered and will continue to suffer emotional distress, humiliation and
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 16 of 31 PagelD: 22

GLO-L-0008" 19 07/15/2019 Pg 16 0f31 Trans !D:! 20191249375

embarrassment and has incurred and will continue to incur attorneys’ fees and costs in
defending against the Defendants’ unconstitutional and unlawful acts.

COUNT XII:

NEW JERSEY CIVIL RIGHTS ACT N,J.S.A. 10:5-1, ET SEQ- VIOLATION OF RIGHT

73.
74,
75.
76.

77.

78.

79.

80.

81.

82.

83.

84.

85.

80.
87.

88.

89.

TO FREE ASSOCIATION

(McBride versus all Defendants)
The preceding paragraphs are incorporated herein as though fully set forth at length.
At all times pertinent hereto, Defendant Washington Township was a public agency.
At all times pertinent hereto, Plaintiff was engaged in constitutionally protected conduct
as a member of the Republican Club of Washington Township.
At all times pertinent hereto, Plaintiff's affiliation with the Republican Club of
Washington Township was known to Defendant Washington Township.
At.all times pertinent hereto and on ot about April 11, 2018, Plaintiff was engaged in
constitutionally-protected conduct when he exercised his/her first amendment rights to
free speech and expression guaranteed under the New Jersey Constitution.
At all times pertinent hereto, Plaintiff's constitutionally-protected conduct was known to
Defendant Platt.
At all times pertinent hereto, Plaintiff's constitutionally-protected conduct was a
substantial or motivating factor in Defendant Platt’s decision to pursue criminal charges
against the minor Plaintiff.
At all times pertinent hereto, Defendant Platt’s decision to and actions in pursing
criminal charges against Plaintiff, a minor, was politically motivated.
At all times pertinent hereto, as Solicitor of Washington Township all of Defendant
Platt’s actions against Plaintiff as complained of herein were taken under color of state
law,
At all times pertinent hereto, Defendant Platt violated Plaintiffs rights as guaranteed by
the New Jersey Constitution by pursuing criminal charges against the minor Plaintiff
based upon political motivation.
At all times pertinent hereto, Defendant Platt’s actions were taken in deliberate
indifference to Plaintiff's well-established rights under the law.
At all times pertinent hereto, Defendant Platt knew or should have known pursuing
criminal charges against Plaintiff, a minor, based upon Plaintiff's political affiliation was
unlawful and Platt’s actions were not reasonable under the law as established at the time
he took said actions.
‘There is no rational or legitimate basis Defendants’ conduct as complained of herein.
At all times pertinent hereto, the conduct of the aforesaid Defendants as complained of
herein was motivated by ill will, maliciousness and unlawful purposes.
At all times pertinent hereto, Defendants’ actions as complained of here were willful,
deliberate, wanton, malicious and/or were made in reckless disregard of Plaintiffs civil
rights, and Plaintiff is entitled to receive an award of punitive damages. _
As a direct and proximate result of the Defendants’ actions as complained of herein,
Plaintiff has suffered and will continue to suffer emotional distress, humiliation and
embarrassment and has incurred and will continue to incur attorneys’ fees and costs in
defending against the Defendants’ unconstitutional and unlawful acts.

COUNT XIII:

VIOLATION OF THE NEW JERSEY OPEN PUBLIC RECORDS ACT N,J.S.A. 47:1A-1

OR, IN THE ALTERNATIVE, COMMON LAW RIGHT OF ACCESS
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 17 of 31 PagelD: 23

to

90.

91.

92.

93.

94.

95.

96.
97,

98.
99.

GLO-L-000° ‘-19 07/15/2019 Pg 17 of 31 Trans ID: “V20191249375

(McBride versus Township of Washington)

Plaintiff showed that Joseph J. Micucci was using non-secure social media platforms to
conduct official business.

Plaintiff filed a request for the entire contents of Joseph Micucci’s Facebook account
with Christine Cialella.

A government record is defined as any paper, written or printed book, document,
drawing, map, plan, photograph, microfilm, data processed or image processed
document, information stored or maintained electronically or by sound-recording or
in a similar device, or an copy thereof, that has been made, maintained or kept on
file...or that has been received in the course of his or its official business.

 

The Defendant Township of Washington failed to respond within 7 business days as per
statue.
COUNT XIV:
DEFAMATION PER SE

(McBride versus Elizabeth and Joseph Micucci)

The false statements made by the Defendants Micucci and Micucci were knowingly
published to the internet. The defendants knew of the falsity of their statements at the
time they were posted.

The statements specifically attack Plaintiff's intelligence because Defendant Joseph ©
Micucci said Plaintiff knows nothing, when in fact he has a Doctorate in Pharmacy,
completed two fellowships at prestigious academic medical centers, and knows how to
file a lawsuit against a Defendant, Joseph Micucci who, according to Councilwoman
Pasqualone, was ridiculed by Mayor Gattinelli herself for being the village idiot.
Statements were made by both Defendants Micucci expressly about Plaintiff.

All statements ate entirely false as they pertain to the Plaintiff and expose Plaintiff to
ridicule, hatred, contempt, and obloquy.

Defendants Micucci failed to suc reasonable care when they published false information.
The Defendants Micucci acted with the intent to oppress and/or fraud, entitling Plainuff

to punitive damages.

REQUEST FOR RELIEF:

Joint and severable liability for the payment of $250,000,000 for willful violation of New
Jersey Civil Rights Act N_J.S.A. 10:5-1, et seq.

Compensatory Damages for Defendants, with jointl and severable liability, disclosure of
Plaintiff's Juvenile history pursuant to NJSA 2A:4A-60 in the amount of $250,000,000
Termination of Zoning Officer Joseph Micucci, for cause, for violating NJSA 2A:4\-60
Revocation/Termination of the pension of Joseph Micucci earned from his employment as a
police officer for having violated NJSA 2A:4A-60

A complete fully transferable abatement of all property taxes on Plaintiff's Primary
Residence for the next 50 years. ,
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 18 of 31 PagelD: 24

6.

GLO-L-0008" 19 07/15/2019 Pg 18 of 31 Trans ID: ! ~YV20191249375

Appointment of New Jersey state monitor to review the conduct Township of Washington
for a period not less than 5 years.

Termination of Carmen Saginario and Capehart and Schatchard as solicitors for the
Defendant Township of Washington.

Bar Defendant Saginatio from serving as legal counsel of any municipal government in
Gloucester County for a period not less than five years.

Order Carmen Saginario to surrender his law license for a period of 12 months.

Respectfully submitted,

 

Pro se Complanant
86 Goodwin Parkway
Sewell, NJ 08080

(312) 672-2794 bfincbride@icloud.com
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 19 of 31 PagelD: 25
GLO-L-0008 19 07/15/2019 Pg 19 of 31 Trans ID:” “V20191249375

Exhibit A
Text message from Nick Fazsio to Brian McBride
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 20 of 31 PagelD: 26
GLO-L-000° °-19 07/15/2019 Pg 20 of 31 Trans ID’ ~V20191249375

ee Sprint > 10:29 PM 470 60% @

<

 

Nick --

 

Yea I've seen the email, | just
really hope you get money
back from all that bull shit.

Also don’t care if the town has
to pay ether, they abused
systems to go after you

There’s an argument there

Donato abused systems?

I'm trying to figure out how
they got the body camera
footage delete it and how the
township file probable cause

 
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 21 of 31 PagelD: 27
GLO-L-000° -19 07/15/2019 Pg 21 of 31 Trans ID: °V20191249375

se Sprint > 10:29 PM 70 60% @

<

 

aay S a re eat

 

Not her specific, but as far as
the zoning thing about the pool
being dragged out, | remember
we had to go to closed session
about it, | told them to just stop
going after you and he would

stop fighting back
And they said to that?
Told me to stfu basically

It was around the time those

a ©
*+o@O@-: -

 
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 22 of 31 PagelD: 28
GLO-L-0008 19 07/15/2019 Pg 22 of 31 Trans ID: ' “420191249375

Exhibit B
Social media content of Defendant Joseph Micucet
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 23 of 31 PagelD: 29
GLO-L-000° 19 07/15/2019 Pg 23 of 31 Trans ID: “V20191249375

<
we’

EP

 

Stephanie's Post eee

Wow we used the pool store and no
issues

17h Like Reply 0:

Joseph Micucci ¥

Stephanie, | check the permits neither
you or a pool company submitted a
permit for a pool. Please call me so |
help you with this. Please don't listen
to the person who put an illegal pool
up and had the police at his house
practically every day growing up and |
knows nothing.

16h Like Reply Os

© _Stephanie Leigh Kogel v

Joseph Micucci Sent ua PM. The
application has three names on it.

16h Like Reply

® Write a reply...

Sandy Hirn
Cathy Altimairo

16h Like Reply

Write a comment... Cle] Co!

eed

PP © a =
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 24 of 31 PagelD: 30
GLO-L-00C °-19 07/15/2019 Pg 24 of 31 Trans ID) = ~“V20191249375

Exhibit C

Social media content of Ehzabeth Micuce
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 25 of 31 PagelD: 31
GLO-L-0008" 19 07/15/2019 Pg 25 of 31 Trans ID: | ~* 20191249375

at «Sprint > 10:38 PM i V¥ @ 58% @)
a facebook.com

  

Township United

If you are a resident of Washington Township and
you are targeted by this despicable power-hungry
administration of a bunch of money-hungry
individuals controlled by the political godfathers,
you may have already received a letter from the
zoning officer. Reading the referenced ordinance, |
did not read that the mayor is exempted from the.
violation. Keep in mind that the mayor has the
ultimate decision to enforce such a ridiculous
ordinance. Here you find pics of the mayor’s house.
After violating this same ordinance, she has the
audacity to order the zoning officer to sign and

send this violation to the residents. This despicable
power-hungry, money-hungry political social club
needs to go!

a Like CO Comment
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 26 of 31 PagelD: 32

GLO-L-0008"

« Sprint >

a] t.
& ,

19 07/15/2019 Pg 26 of 31 Trans ID: ' ~V20191249375

10:39 PM 4058% =a:
a facebook.com
ce cee age ame cette

Giancarlo D'Orazio
Jeff DeRusso you missed my
point. How do you know the

address of the targeted private
citizen? | find that tobe creepy. Owe.

roke fe ig ares

Elizabeth Lose-Micucci

Jeff DeRusso Brian McBride took
the picture. He is reporting everyone
with sidewalk infrastructures.

ae Rey Wait

Joe Junfola

Elizabeth Lose-Micucci consider being
more careful with your claims and
accusations.

ube aspaly Pye

Giancarlo D'Orazio

Elizabeth Lose-Micucci you are
assuming that | didn’t take the pic. Just
like another political lapdog assumes
that | did. You are missing the message.
This is about a community issue, not a

- personal one. Unless you stay on

subject, | will remove any future reply.
This site is about community issues and
how can we make this community
better for ‘all’ not just for some! Thank
you in advance for complying.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 27 of 31 PagelD: 33

GLO-L-00087

s Sprint >

eit
&:

19 07/15/2019 Pg 27 of 31 Trans ID: | ~‘/20191249375

10:39 PM. 40 58% i>
a@ facebook.com

ee epupaeee wugeere
LER WOT vette

Giancarlo D'Orazio

Jeff DeRusso you missed my
point. How do you know the
address of the targeted private
citizen? | find that to be creepy.

©

Reisgyh, 0 Maen

Elizabeth Lose-Micucci

Jeff DeRusso Brian McBride took
the picture. He is reporting everyone
with sidewalk infrastructures.

Joe Junfola

Elizabeth Lose-Micucci consider being
more careful with your claims and
accusations.

| boae
‘ lois

Giancarlo D'Orazio

Elizabeth Lose-Micucci you are
assuming that | didn’t take the pic. Just
like another political lapdog assumes
that | did. You are missing the message.
This is about a community issue, not a
personal one. Unless you stay on
subject, | will remove any future reply.
This site is about community issues and
how can we make this community
better for ‘all’ not just for some! Thank
you in advance for complying.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 28 of 31 PagelD: 34
GLO-L-O00F -19 07/15/2019 Pg 28 of 31 Trans ID: “V20191249375

<
ww

a

 

Stephanie’s Post eee

Wow we used the pool store and no
issues |

17h Like Reply 0:

Joseph Micucci Y

Stephanie, | check the permits neither
you or a pool company submitted a
permit for a pool. Please call me so |
help you with this. Please don't listen
to the person who put an illegal pool
up and had the police at his house
practically every day growing up and
knows nothing.

16h Like Reply Os

e Stephanie Leigh Kogel V

Joseph Micucci Sent u a PM. The
application has three names on it.

16h Like Reply

®@ Write a reply...

Sandy Hirn
Cathy Altimairo

16h Like Reply

Write a comment... ae]

Bo sp & =
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 29 of 31 PagelD: 35
GLO-L-000@ 19 07/15/2019 Pg 29 of 31 Trans ID:’ °/20191249375

Appendix XII-B1

 

 

 

os . Zee eS-e eee EOL ecm ety
Civil Case Information Statement Payment type: Clk Lleg Lica
(CIS) Chg/Ck Number:
Use for initial Law Division | Amount:

 

Civil Part pleadings (not motions) under Rule 4:5-1
Pleading will be rejected for filing, under Rule 1:5-6(c), | Overpayment:

 

 

if information above the black bar is not completed

or attorney’s signature is not affixed Batch Number:

 

 

 

Attorney/Pro Se Name Telephone Number County of Venue
Brian F. McBride (pro se) (856) 352-2995 Gloucester

 

 

Firm Name (if applicable) Docket Number (when available)

Kickham, Harter, & Indagroyne,

 

 

 

 

 

 

Office Address Document Type
86 Goodwin Parkway
Sewell, NJ 08080
Jury Demand @ Yes (No
Name of Party (e.g., John Doe, Plaintiff) Caption .
Brian F. McBride, Plaintiff McBride v. Township of Washington, Capehart and Scatchard, PA et
al.
Case Type Number (See reverse side for listing) Is this a professional malpractice case? CI Yes MENo

if you have checked “Yes,” see N.J.S.A. 2A:53A-27 and applicable case law
regarding your obligation to file an affidavit of merit.

 

0005 CIVIL RIGHTS

 

Related Cases Pending? if “Yes,” list docket numbers
Wes CI No | L-000-677-19

 

     

Do you anticipate adding any parties Name of defendant's primary insurance company (if known)

(arising out of same transaction or occurrence)?

Wi Yes (No

LJ None
(C] Unknown

    

 
   
 

The Information Provided on This Form Cannot be Introduced into Evidence.

 

Case Characteristics for Purposes of Determining if Case is Appropriate for Mediation

 

Do parties have a current, past or recurrent relationship? if “Yes,” is that relationship: . c
(1 Employer/Empioyee [1] Friend/Neighbor Other (explain)
C] Yes MNo (J Familial 0 Business

 

Does the statute governing this case provide for payment of fees by the losing party? C1 Yes HENo

 

Use this space to alert the court to any special case characteristics that may warrant individual management or accelerated disposition

This Honorable Court has seen four other cases related to political retaliation by the Township of Washington and/or
elected officials thereof. There are currently two active cases alleging similar actions by the same defendants. Judge
Tim Chell is the former solicitor for the Township of Washington and most likely has a conflict from presiding over this

case. Please proceed accordingly.

 

& Do you or your client need any disability accommodations? If yes, please identify the requested accommodation:

 

C Yes HI No
Will an interpreter be needed? If yes, for what language? eat
i Yes [1 No : | Pig Latin we

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the-aédrt and will be
redacted from all documents submitted in the future in accordance with Rule 1:38:7(b). ‘ z “4 Sey

 

 

 

 

Attorney Signature: s FLL
tt . oat
> —t eee =O he
© ee

Revised Form Promulgated by 07/01/2019 Notice to the Bar, CN 10517 page i of 2
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 30 of 31 PagelD: 36
GLO-L-000° §-19 07/15/2019 Pg 30 of 31 Trans ID’ 9 °V20191249375

SUPERIOR COURT OF NEW JERSEY
COUNTY OF GLOUCESTER

 

 

LAW DIVISON
Brian F. McBride ) ce we ge a
86 Goodwin Parkway ) oo
Sewell, NJ 08080 - )CIVIL ACTION JUL 45 2019 |
(312) 672-2794 ) SUMMONS SUPERIOR ronaT ne
) [ce COUNT ne
Plainuff pro se ) me, |
) DOCKET NO:
v. ).
TOWNSHIP OF WASHINGTON )
CAPEHART AND SCATCHARD, PA )
JOSEPH J, MICUCCI } Shu CHS LAR RINANCE
in his individual and official capacity ) Bate GY
: )
ELIZABETH MICUCCI )
| )
CARMEN SAGINARIO )
in his individual and official capacity )
. )

 

From The State of New Jersey To The Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint,
you or your attorney must file a written answer or motion and proof of service with the deputy clerk
of the Superior Court in the county listed above within 35 days from the date you received this
summons, not counting the date you received it. (A directory of the addresses of each deputy clerk
of the Superior Court is available in the Civil Division Management Office in the county listed
above and online at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf))

If the complaint is one in forcclosure, then you must file your written answer or motion and proof
of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton,
NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey anda completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany

your answer or motion when it ts filed.

You must also send a copy of your answer or motion to plaintiff's attorney whose name and address
appear above, or to plaintiff, if no attorney is named above. :\ telephone call will not protect your
rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment ts
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.
Case 1:19-cv-17196-NLH-JS Document 1-2 Filed 08/26/19 Page 31 of 31 PagelD: 37
GLO-L-000 =-19 07/15/2019 Pg 31 of 31 Trans ID’ = °V20191249375

If you cannot afford an attorney, you may call the Legal Services office in the county where you live
or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529).

If you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral
to an attorney by calling one of the Lawyer Referral Services. A directory with contact information
for local Legal Services Offices and Lawyer Referral Services is available in the Civil Division
Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref pdf.

 

Clerk of the Superior Court Date
